Exhibit 10.2

 

REIMBURSEMENT AGREEMENT

 

This Reimbursement Agreement (this “Agreement”), dated as of November 12, 2009,
is made by and between Behringer Harvard REIT I, Inc., a Maryland corporation
(the “Company”), Behringer Harvard Holdings, LLC, a Delaware limited liability
company (“BHH”), and Robert M. Behringer, an individual (the “RMB”).

 

R E C I T A L S

 

A.            WHEREAS, the Company, through its indirect, wholly-owned
subsidiary, Behringer Harvard Operating Partnership I LP, a Texas limited
partnership (“Behringer OP”), is the owner of all of the undivided
tenant-in-common interests (the “Interests”) in an office building located in
Bloomington, Minnesota (“Minnesota Center”) as a result of the transactions
described below;

 

B.            WHEREAS, 85.5324% of Interests were initially held by Behringer
Harvard Minnesota Center TIC I, LLC (“TIC I”), a Delaware limited liability
company formed by BHH, which in turn is controlled by RMB, and TIC I offered and
sold those Interests to third parties not related to the Company, BHH or their
subsidiaries (the “TIC Holders”);

 

C.            WHEREAS, 14.4676% of the Interests are held by Behringer Harvard
TIC II, LLC (“TIC II”), a Delaware limited liability company and wholly owned
subsidiary of Behringer OP;

 

D.            WHEREAS, each of the TIC Holders and TIC II became a “Borrower”
(as defined in the Greenwich Loan Agreement) under a loan agreement by and among
the TIC Holders, TIC II and Greenwich Capital Financial Products, Inc., dated as
of October 15, 2003, as amended on April 26, 2006 (the “Greenwich Loan
Agreement”);

 

E.             WHEREAS, in connection with the Greenwich Loan Agreement, each of
BHH and RMB agreed to guaranty certain obligations of the Borrowers under
certain conditions pursuant to the Guaranty of Recourse Obligations made by BHH
and RMB in favor of Greenwich Capital Financial Products, dated as of
October 15, 2003 (the “Guaranty Agreement”), under the Greenwich Loan Agreement
(the “Guaranty”);

 

F.             WHEREAS, the Company, through Behringer OP, subsequently
purchased all of the Interests owned by TIC Holders;

 

G.            WHEREAS, in connection with the purchase of the outstanding
Interests from the TIC Holders, Behringer OP agreed to indemnify the TIC Holders
for any losses or liability they incurred in connection with or under the
Greenwich Loan Agreement as a result of also being a Borrower;

 

H.            WHEREAS, the Company’s board of directors acknowledges and agrees
that BHH and RMB agreed to enter into the Guaranty Agreement as an accommodation
to all of the TIC Holders and Borrowers, including TIC II;

 

--------------------------------------------------------------------------------


 

I.              WHEREAS, the Company, through Behringer OP, controls all
decisions relating to all of the obligations arising under the Greenwich Loan
Agreement; and

 

J.             WHEREAS, consistent with its obligation to directors and officers
and the Company’s advisor and in consideration of BHH’s and RMB’s continued
service to the Company, the Company is desirous of reimbursing BHH and RMB
should each of them or either of them incur liabilities, costs or expenses each
of them may incur under the Guaranty.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and mutual covenants
and conditions hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.             Incorporation of Recitals. The recitals set forth above are
hereby incorporated and made a part of this Agreement.

 

2.             Company Reimbursement. Subject to the terms and conditions
contained herein, the Company shall reimburse BHH and RMB, or either of them,
and each of them, for any “Guaranteed Obligations,” that either or each of them
becomes obligated or liable for under the Guaranty Agreement.  For purposes of
this Agreement, “Guaranteed Obligations” shall have the meaning ascribed to the
term in the Guaranty Agreement.

 

3.             Reimbursement Notice.  Any request for reimbursement shall be
made in writing by the party seeking reimbursement and delivered to the Company
(a “Reimbursement Notice”).  The Reimbursement Notice shall include a detailed
and itemized list of all Guaranteed Obligations for which BHH and RMB, or either
of them, have become obligated or incurred liability, including costs arising
therefrom such as the reasonable fees and costs of counsel.

 

4.             Company Response.  The Company shall either object or pay all
amounts set forth in the Reimbursement Notice within ten (10) business days of
receipt by check paid to the order of, or wire transfer to the account of, BHH
or RMB, as applicable.  If the Company objects, it shall deliver notice to BHH
or RMB, as applicable, of the objection within fifteen (15) days of receiving
the Reimbursement Notice detailing the reasons for its objection (the “Objection
Notice”); provided, however, that the Company may not object to any amounts
which constitute Guaranteed Obligations; provided further that, the Objection
Notice, to be timely, shall be accompanied by a check or wire transfer for
amounts not in dispute including any portion of the Reimbursement Notice that
seeks reimbursement for Guaranteed Obligations.

 

5.             Notices. All notices or other communications required or
permitted to be given or delivered hereunder shall be deemed to have been
properly given or delivered to the following address: (i) when delivered
personally or by commercial messenger; (ii) one business day following deposit
with a recognized overnight courier service, provided the deposit occurs prior
to the deadline imposed by the overnight courier; or (iii) when transmitted, if
sent by facsimile copy, provided confirmation of receipt is received by sender
and the notice is sent by an additional method provided hereunder, in each case
above provided the notice or other communication is addressed to the intended
recipient thereof as set forth below.

 

2

--------------------------------------------------------------------------------


 

Company:

Behringer Harvard REIT I, Inc.

 

15601 Dallas Parkway, Suite 600

 

Addison, TX 75001

 

Attn: Chief Legal Officer

 

Telephone:

(214) 655-1600

 

Facsimile:

(214) 655-1610

 

 

BHH or RMB:

Robert M. Behringer

 

15601 Dallas Parkway, Suite 600

 

Addison, TX 75001

 

Telephone:

(214) 655-1600

 

Facsimile:

(214) 655-1610

 

6.             Counterparts. This Agreement may be executed in one or more
counterparts, all or which taken together shall constitute one and the same
agreement, and shall become effective when the counterparts have been signed by
each party hereto and delivered to the other parties hereto.

 

7.             Jurisdiction and Venue. This Agreement shall be construed,
performed and enforced in accordance with, and governed by, the internal laws of
the State of Texas, without giving effect to the principles of conflicts of laws
thereof.  Venue for any action arising herefrom shall be in Dallas, Dallas
County, Texas, and the parties hereto submit themselves to the jurisdiction of
the state and federal courts of Dallas, Dallas County, Texas.

 

8.             Amendments. This Agreement may be amended or modified, and any of
the terms, covenants, representations, warranties or conditions hereof may be
waived, only by a written instrument executed by the parties hereto, or in the
case of a waiver, by the party waiving compliance.

 

9.             Headings. The descriptive headings in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.

 

10.           Severability. In the event that any part of this Agreement is
declared by any court or other judicial or administrative body to be null, void
or unenforceable, said provision shall survive to the extent it is not so
declared, and all of the other provisions of this Agreement shall remain in full
force and effect.

 

11.           Successor and Assigns. All references herein to the Company or
Indemnitee hereunder shall be deemed to include all successors and assigns of
the Company or the Indemnitee, as applicable.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

BEHRINGER HARVARD REIT I, INC.

 

 

 

 

By:

/s/ Robert S. Aisner

 

Name:

Robert S. Aisner

 

Its:

Chief Executive Officer and President

 

 

 

 

 

 

 

BEHRINGER HARVARD HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Robert M. Behringer

 

Name:

Robert M. Behringer

 

Its:

Chief Executive Officer

 

 

 

 

 

 

 

By:

/s/ Robert M. Behringer

 

 

Robert M. Behringer, Individually

 

4

--------------------------------------------------------------------------------